Citation Nr: 1546638	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.

2. Entitlement to service connection for a left knee disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1960 to March 1961. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2006 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for the left knee disability and awarded service connection for bilateral pes planus, respectively. The Veteran appealed the denial of service connection for the left knee and the initial rating assigned for bilateral pes planus. In July 2014, the RO issued a rating decision awarding a 30 percent rating for bilateral pes planus, effective June 14, 2006. As this rating is less than the maximum benefit available, and the Veteran has not indicated satisfaction with the 30 percent rating assigned, the appeal remains pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).
	
The Board notes that in November 2006, the RO denied the Veteran's claim for secondary service connection for a left knee disability. In September 2007, the Veteran submitted a Notice of Disagreement and additional private medical records.   The RO then reconsidered the claim in a May 2009 rating decision which was then appealed.  The Board finds that the Veteran submitted new and material evidence prior to the expiration of the applicable appeal period to the November 2006 decision, and the issue of service connection for a left knee disability has been pending since that time. See 38 C.F.R. § 3.159(b) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Currently, the records associated with the claims file include VA treatment records dated in December 2008, January 2009, and March 2012. However, examination of the claims file indicates that there are outstanding VA records relevant to the present appeals, including at the very least records related to January 2008 VA foot and knee treatment (referenced in a statement filed by the Veteran's representative in August 2015), and treatment of the feet in January 2011 (referenced in a statement filed by the Veteran's representative in January 2012). To date, none of these records have been associated with the claims file. VA's duty to assist includes obtaining relevant VA treatment records. 38 C.F.R. 3.159(c)(2) (2015).  Therefore, a remand is required. 

The May 2014 VA exam related to the Veteran's left knee disability is inadequate.  The opinion addressed whether the Veteran's left knee disability was caused by his service-connected flat feet, but there is no opinion that addresses whether the flat feet aggravated the Veteran's left knee disability.  Therefore, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from November 2006 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for an examination to address the etiology of his left knee disability.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability has been aggravated by his service-connected bilateral pes planus.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.
3.  Readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond. Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(5) (2015).




